                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART,
                                                                                             DENYING IN PART, AND DENYING
                                  14             v.                                          WITHOUT PREJUDICE IN PART
                                                                                             ADMINISTRATIVE MOTIONS TO
                                  15     QUALCOMM INCORPORATED,                              FILE UNDER SEAL
                                  16                    Defendant.                           Re: Dkts. No. 789, 875, 892
                                  17

                                  18          Before the Court are three administrative motions to seal filed in connection with the

                                  19   parties’ briefing on Plaintiff Federal Trade Commission’s (“FTC”) motion to exclude the expert

                                  20   testimony of Defendant Qualcomm Incorporated’s (“Defendant”) expert Dr. Edward Snyder. ECF

                                  21   Nos. 789, 875, 892.

                                  22          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  23   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  24   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  25   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  26   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   2   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   3   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   4   supported by specific factual findings that outweigh the general history of access and the public

                                   5   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   6   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   7   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   8   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   9   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  10   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  11   litigation will not, without more, compel the court to seal its records.” Id.

                                  12          Records attached to motions that are “not related, or only tangentially related, to the merits
Northern District of California
 United States District Court




                                  13   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  14   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  15   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  16   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  17   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  18   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  19   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  20   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  21   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  22   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  23   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  24   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  25   omitted).

                                  26          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   2   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   3   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   4   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   5   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   6   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   7   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   8   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                   9   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  10   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  11   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at

                                  12   598.
Northern District of California
 United States District Court




                                  13          In addition, parties moving to seal documents must comply with the procedures established

                                  14   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  15   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  16   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  17   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  18   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  19   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  20   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  21   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  22   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Pursuant

                                  23   to the Court’s order at ECF No. 821, the parties to this case shall file concurrent with the

                                  24   administrative motion to file under seal all necessary declarations establishing that the information

                                  25   sought to be sealed is sealable. Where the parties seek to seal information designated confidential

                                  26   by a non-party, that non-party “will have seven days, rather than the four days prescribed in Civil

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1   Local Rule 79-5” to file the non-party’s declaration in support of sealing. ECF No. 821 at 2.

                                   2          Here, consistent with the Court’s prior orders, the Court concludes that the compelling

                                   3   reasons standard applies to the instant sealing motions. As the Ninth Circuit has recognized, even

                                   4   “routine motions in limine [] are strongly correlative to the merits of a case.” Ctr. for Auto Safety,

                                   5   809 F.3d at 1099. The briefing that is the subject of the motions to seal concerns the expert

                                   6   testimony of Dr. Edward Snyder, who submitted a 372-page expert report addressing the crucial

                                   7   merits question of whether Qualcomm’s conduct had anticompetitive effects. ECF No. 789-6, Ex.

                                   8   1, ¶ 7. Therefore, because the FTC’s underlying motion to exclude Dr. Snyder concerns whether

                                   9   Qualcomm can present evidence on a question “that is more than tangentially related to the

                                  10   [FTC’s] underlying cause of action,” Ctr. for Auto Safety, 809 F.3d at 1099, the Court applies the

                                  11   compelling reasons standard to the motions to seal.

                                  12          The Court now turns to the substance of the sealing motions. Specifically, the parties seek
Northern District of California
 United States District Court




                                  13   to seal portions of the FTC’s motion to exclude Dr. Snyder, portions of Qualcomm’s brief in

                                  14   opposition, and exhibits filed in connection with the FTC’s motion, Qualcomm’s opposition, and

                                  15   the FTC’s reply. Qualcomm and several different non-parties have designated as confidential the

                                  16   material at issue confidential. See ECF No. 789 at 2. Qualcomm and the non-parties have filed

                                  17   declarations in support of sealing. ECF Nos. 828, 830, 832, 834, 835, 836, 837, 840, 841, 843,

                                  18   845, 849, 850.

                                  19          In Kamakana, the Ninth Circuit held that compelling reasons exist to seal court records

                                  20   when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing Nixon, 435 U.S.

                                  21   at 598). Moreover, “the common law right of inspection has bowed before the power of a court to

                                  22   insure that its records are not used . . . as sources of business information that might harm a

                                  23   litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)

                                  24   (quoting Nixon, 435 U.S. at 598). Thus, to the extent that Qualcomm and the non-parties seeks to

                                  25   seal such competitively sensitive business information, the Court agrees that compelling reasons

                                  26   exist to seal this information.

                                  27
                                                                                         4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                   1          However, the Court will deny without prejudice the motion to seal Dr. Snyder’s report.

                                   2   The FTC provisionally filed under seal the entirety of Dr. Snyder’s expert report. See ECF No.

                                   3   789 at 3. Such a request is not narrowly tailored under Civil Local Rule 79-5. Although the

                                   4   FTC’s motion to seal identifies, by non-party, the specific portions of Dr. Snyder’s report that

                                   5   other parties have designated confidential, the table is not useful to the Court. In particular, the

                                   6   table does not identify where multiple entities seek to seal the same portion of Dr. Snyder’s report.

                                   7   The Court recognizes that at the time the FTC filed the motion to seal, the Court had not yet

                                   8   entered its order at ECF No. 821 establishing procedures for filing administrative motions to file

                                   9   under seal in this case. Nonetheless, the Court finds that the parties’ compliance with that order

                                  10   and the portions of the Court’s order regarding sealing at ECF No. 1003 will aid in the Court’s

                                  11   timely disposition of the motion to seal portions of Dr. Snyder’s voluminous expert report.

                                  12          Specifically, the parties shall refile a motion to seal portions of Dr. Snyder’s expert report
Northern District of California
 United States District Court




                                  13   as a joint motion. The parties shall include in their motion a chart with a row for each portion of

                                  14   the report that is sought to be sealed. The chart shall include four columns that describe: (1)

                                  15   whose confidential information is to be sealed, (2) where the confidential information appears, (3)

                                  16   the number of the paragraph(s) in a specific declaration(s) justifying the sealing of that

                                  17   information under the compelling reasons standard, and (4) any explanations. In addition,

                                  18   consistent with Civil Local Rule 79-5, the parties shall refile under seal an unredacted version of

                                  19   Dr. Snyder’s report that indicates by highlighting the portions of the report that have been omitted

                                  20   from the redacted version. Civ. L.R. 79-5(d)(1)(D). Helpfully, Qualcomm and non-parties have

                                  21   clarified in their declarations that sealing of the entire document is not warranted. The parties

                                  22   should file any such joint motion to seal by December 27, 2018.

                                  23          Thus, with the Ninth Circuit’s sealing case law in mind, the Court rules on the instant

                                  24   motions to seal as follows:

                                  25

                                  26
                                  27
                                                                                          5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                        Motion to             Document                  Page/Line              Ruling
                                   1     Seal
                                        789         FTC Motion to Exclude, ECF    12:1–4            DENIED as to (1) the phrase
                                   2
                                                    No. 788                                         beginning with “Dr.
                                   3                                                                Snyder’s” and ending with
                                                                                                    “Bain & Co” and (2) the word
                                   4                                                                “Bain” between “the” and
                                                                                                    “analysis,” but otherwise
                                   5                                                                GRANTED.
                                   6
                                        789         Expert Report of Dr. Edward   Entire Document   DENIED WITHOUT
                                   7                Snyder, ECF No. 788-1                           PREJUDICE. Pursuant to the
                                                                                                    Court’s instructions above,
                                   8                                                                the parties may refile as a
                                                                                                    joint motion their request to
                                   9                                                                seal information in the Snyder
                                  10                                                                Report by December 27,
                                                                                                    2018.
                                  11    789         Deposition of Dr. Edward      Entire Document   DENIED, except for 32:25–
                                                    Snyder, ECF No. 788-2                           33:1, 102:1–16, 125:12–16,
                                  12                                                                144:1–25.
Northern District of California
 United States District Court




                                  13    789         Expert Report of Dr. Carl     Entire Document   DENIED, except for ¶ 9
                                                    Shapiro, ECF No. 788-4                          (second sentences of second
                                  14                                                                and fourth bullets), ¶ 327
                                                                                                    (final sentence), n. 607
                                  15                                                                (parenthetical only), and ¶
                                  16                                                                329 (final sentence)
                                        875         Qualcomm Opposition to        13:9–12           DENIED. The information
                                  17                FTC Motion to Exclude, ECF                      sought to be sealed does not
                                  18                No. 874                                         satisfy the compelling reasons
                                                                                                    standard. Moreover, the
                                  19                                                                information is publicly
                                                                                                    disclosed in the FTC’s reply
                                  20                                                                brief, ECF No. 891 at 4:1–2,
                                                                                                    which the parties did not seek
                                  21                                                                to seal.
                                  22    875         Qualcomm Opposition to        13:14–17          GRANTED.
                                                    FTC Motion to Exclude
                                  23
                                        875         Qualcomm Opposition to        13:20–23          GRANTED.
                                  24                FTC Motion to Exclude
                                        875         Qualcomm Opposition to        n.8               GRANTED.
                                  25                FTC Motion to Exclude
                                        875         Qualcomm Opposition to        20:6–8            GRANTED.
                                  26                FTC Motion to Exclude
                                  27
                                                                                   6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                        Motion to            Document                  Page/Line           Ruling
                                   1     Seal
                                        892         Rebuttal Expert Report of     ¶¶ 123–25        GRANTED.
                                   2
                                                    Carl Shapiro, ECF No. 891-2
                                   3

                                   4
                                       IT IS SO ORDERED.
                                   5
                                       Dated: December 17, 2018
                                   6
                                                                                  ______________________________________
                                   7                                              LUCY H. KOH
                                                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                   7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART, DENYING IN PART, AND DENYING WITHOUT PREJUDICE IN PART
                                       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
